DETAILED ACTION
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
In each of claims 4 and 12 (line 2) “of body” should recite --of the body--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 (lines 15-16) and claim 22 (line 14-15) each recite “wherein the pin extensions are configured to fit within respective ones of the clamping apertures to attach the clamp to the second pole”.
Figures 2A and 2B clearly show that locking protrusions 238 of locking extensions 242 and positioning protrusions 236 extend within clamping apertures 116; not pin extensions 240.  Accordingly, such limitations are inaccurate and misdescriptive.  Claims 10-20 depend from claim 9 and are likewise rejected as being indefinite.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho Cheng Garden Tools (US 11,118,709).
As to claim 21, Ho Cheng Garden Tools discloses a telescoping pole system comprising: 
a first pole 30 having a multi-lobe geometry in cross-section; 
a second pole 20 having a multi-lobe geometry in cross-section and a plurality of clamping apertures , wherein the multi-lobe geometry of the first pole and the multi-lobe geometry of the second pole are the same and wherein the first pole is configured to fit within the second pole; and 
a selectively engageable clamp 40 configured to fixedly connected to the second pole and selectively engage with an outer surface of the first pole to secure the first pole to the second pole by the clamp (Figures 1-8).  
As to claim 23, Ho Cheng Garden Tools discloses a telescoping pole system comprising a third pole 10 and a second clamp 40, wherein the second pole 20 is configured to fit within the third pole, and the second clamp is configured to secure the second pole relative to the third pole (Figures 1-8).  
As to claim 24, Ho Cheng Garden Tools discloses a telescoping pole system comprising a tool connector 10 arranged on an end of the first pole 30 away from a location where the clamp 40 connects the first pole to the second pole 20 (Figures 1-8).  
As to claim 25, Ho Cheng Garden Tools discloses a telescoping pole system comprising at least one of a grip arranged on an end of the second pole 60 away from a location where the clamp 40 connects the first pole 30 to the second pole and a mid-grip arranged on the second pole at a location between the clamp and the grip (Figures 1-8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ho Cheng Garden Tools in view of Hsu (US 11,118,709).
As to claims 1 and 2, Ho Cheng Garden Tools discloses a clamp for a telescoping pole, the clamp 40 comprising: 
a body having one or more pin extensions 41 and one or more locking openings 411, wherein the pin extensions and the locking openings are arranged in an alternating manner; 
a pivot handle 421,422 operably connected to the body, the pivot handle having a lever arm 422 that extends from an offset hinge 421, the offset hinge defining a hinge axis; and 
a pivot pin 34 passing through the one or more pin extensions of the body and the offset hinge of the pivot handle, the pivot pin defining a pivot axis, wherein the hinge axis and the pivot axis are parallel but offset from each other (Figures 1-8). 
Ho Cheng Garden Tools discloses a clamp wherein the pivot handle extends through the locking opening in the clamp to directly engage an inner pole; instead of the body of the clamp comprising integrally-formed locking extension with a locking protrusion formed at an end thereof extending from each locking opening, wherein the locking extension is arranged to be actuated by the offset hinge as the pivot handle is rotated about the pivot axis of the pivot pin.  
Hsu teaches a clamp 50 wherein a body of the clamp comprises an integrally-formed locking extension 52 with a locking protrusion formed at an end thereof extending from a locking opening, wherein the locking extension is arranged to be actuated by an offset hinge of a pivot handle 53 as the pivot handle is rotated about a pivot axis of a pivot pin; the locking protrusion of the locking extension providing for an increased clamping force and increased frictional engagement with an inner pole, more securely fixing the inner pole relative to the clamp (Figures 12-13).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp disclosed by Ho Cheng Garden Tools wherein the body of the clamp comprises an integrally-formed locking extension with a locking protrusion formed at an end thereof extending from each locking opening, as taught by Hsu, in order to provide for an increased clamping force and increased frictional engagement with an inner pole, more securely fixing the inner pole relative to the clamp.
As to claim 3, Ho Cheng Garden Tools discloses a clamp 40 wherein the body has a multi-lobe geometry (Figures 1-8).  
As to claim 4, Ho Cheng Garden Tools discloses a clamp 40 comprising at least one positioning protrusion 414 formed on an interior surface of the body  (Figures 1-8).  
As to claim 5, Ho Cheng Garden Tools discloses a clamp 40 wherein the offset hinge 421 defines a gradually increasing radius of material thickness in a rotation from an open state to a closed state (Figures 1-8).  
As to claim 6, Ho Cheng Garden Tools discloses a clamp 40 wherein the body has a first diameter opening at a first end and a second diameter opening at a second end, wherein the first diameter opening is smaller than the second diameter opening (Figures 1-8).  
As to claim 7, Ho Cheng Garden Tools discloses a clamp 40 wherein the first diameter opening is defined by one or more stop structures 414  (Figures 1-8).  
As to claim 8, Ho Cheng Garden Tools discloses a clamp 40 wherein the body defines a through-aperture from the first diameter opening to the second diameter opening  (Figures 1-8).
As to claims 9 and 10 as best understood, Ho Cheng Garden Tools discloses a telescoping pole system comprising: 
a first pole 30; 
a second pole 20 having a plurality of clamping apertures, wherein the first pole is configured to fit within the second pole; and 
a clamp 40 having a body with a one or more pin extensions 41 and one or more locking openings 411, wherein the pin extensions and the locking openings are arranged in an alternating manner, a pivot handle 421,422 operably connected to the body, the pivot handle having a lever arm 422 that extends from an offset hinge 421, the offset hinge defining a hinge axis, and a pivot pin 34 passing through the one or more pin extensions of the body and the offset hinge of the pivot handle, the pivot pin defining a pivot axis, wherein the hinge axis and the pivot axis are parallel but offset from each other  (Figures 1-8).
Ho Cheng Garden Tools discloses a clamp wherein the pivot handle extends through the locking opening in the clamp to directly engage an inner pole; instead of the body of the clamp comprising integrally-formed locking extension with a locking protrusion formed at an end thereof extending from each locking opening, wherein the locking extension is arranged to be actuated by the offset hinge as the pivot handle is rotated about the pivot axis of the pivot pin, and wherein the locking extensions are configured to selectively engage with an outer surface of the first pole to secure the first pole to the second pole by the clamp.  
Hsu teaches a clamp 50 wherein a body of the clamp comprises an integrally-formed locking extension 52 with a locking protrusion formed at an end thereof extending from a locking opening, wherein the locking extension is arranged to be actuated by an offset hinge of a pivot handle 53 as the pivot handle is rotated about a pivot axis of a pivot pin, and wherein the locking extension is configured to selectively engage with an outer surface of a first pole to secure the first pole to a second pole by the clamp; the locking protrusion of the locking extension providing for an increased clamping force and increased frictional engagement with first pole, more securely fixing the first pole relative to the clamp (Figures 12-13).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp disclosed by Ho Cheng Garden Tools wherein the body of the clamp comprises an integrally-formed locking extension with a locking protrusion formed at an end thereof extending from each locking opening, as taught by Hsu, in order to provide for an increased clamping force and increased frictional engagement with the first pole, more securely fixing the first pole relative to the clamp.
As to claim 11, Ho Cheng Garden Tools fails to disclose a telescoping pole system wherein the body has a rounded triangular geometry.  Ho Cheng Garden Tools does not disclose any structural or functional significance as to the specific cross-sectional shape of the body and first and second poles; other than that the cross-sectional shape prevents relative rotation between the clamp and the first and second poles.
Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclosed as to the specific shape of an element, is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ho Cheng Garden Tools wherein the body has a rounded triangular geometry, as Ho Cheng Garden Tools does not disclose any structural or functional significance as to the specific cross-sectional shape of the body and first and second poles; other than that the cross-sectional shape prevents relative rotation between the clamp and the first and second poles, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 12, Ho Cheng Garden Tools discloses a telescoping pole system comprising at least one positioning protrusion 414 formed on an interior surface of body 40  (Figures 1-8).
As to claim 13, Ho Cheng Garden Tools discloses a telescoping pole system wherein the offset hinge 421 defines a gradually increasing radius of material thickness in a rotation from an open state to a closed state (Figures 1-8).  
As to claim 14, Ho Cheng Garden Tools discloses a telescoping pole system wherein the body 40 has a first diameter opening at a first end and a second diameter opening at a second end, wherein the first diameter opening is smaller than the second diameter opening (Figures 1-8).  
As to claim 15, Ho Cheng Garden Tools discloses a telescoping pole system wherein the first diameter opening is defined by one or more stop structures 414 (Figures 1-8).  
As to claim 16, Ho Cheng Garden Tools discloses a telescoping pole system wherein the body 40 defines a through-aperture from the first diameter opening to the second diameter opening (Figures 1-8).  
As to claim 17, Ho Cheng Garden Tools discloses a telescoping pole system comprising a third pole 10 and a second clamp 40, wherein the second pole 20 is configured to fit within the third pole, and the second clamp is configured to secure the second pole relative to the third pole (Figures 1-8).
As to claim 18, Ho Cheng Garden Tools discloses a telescoping pole system comprising a tool connector 70 arranged on an end of the first pole 30 away from a location where the clamp 40 connects the first pole to the second pole 20 (Figures 1-8).  
As to claim 19, Ho Cheng Garden Tools discloses a telescoping pole system comprising at least one of a grip 60 arranged on an end of the second pole 20 away from a location where the clamp 40 connects the first pole 30 to the second pole and a mid-grip arranged on the second pole at a location between the clamp and the grip (Figures 1-8).  
As to claim 20, Ho Cheng Garden Tools discloses a telescoping pole system wherein each of the first pole 30 and the second pole 20 have a multi-lobe geometry (Figures 1-8).  
As to claim 22 as best understood, Ho Cheng Garden Tools discloses a telescoping pole system wherein the clamp 40 comprises: 
a body with a one or more pin extensions 41 and one or more locking openings 411, wherein the pin extensions and the locking openings are arranged in an alternating manner; 
a pivot handle 421,422 operably connected to the body, the pivot handle having a lever arm 422 that extends from an offset hinge 421, the offset hinge defining a hinge axis; and 
a pivot pin 34 passing through the one or more pin extensions of the body and the offset hinge of the pivot handle, the pivot pin defining a pivot axis, 
wherein the hinge axis and the pivot axis are parallel but offset from each other (Figures 1-8).
Ho Cheng Garden Tools discloses a clamp wherein the pivot handle extends through the locking opening in the clamp to directly engage an inner pole; instead of the body of the clamp comprising integrally-formed locking extension with a locking protrusion formed at an end thereof extending from each locking opening, wherein the locking extension is arranged to be actuated by the offset hinge as the pivot handle is rotated about the pivot axis of the pivot pin, and wherein the locking extensions are configured to selectively engage with an outer surface of the first pole to secure the first pole to the second pole by the clamp.  
Hsu teaches a clamp 50 wherein a body of the clamp comprises an integrally-formed locking extension 52 with a locking protrusion formed at an end thereof extending from a locking opening, wherein the locking extension is arranged to be actuated by an offset hinge of a pivot handle 53 as the pivot handle is rotated about a pivot axis of a pivot pin, and wherein the locking extension is configured to selectively engage with an outer surface of a first pole to secure the first pole to a second pole by the clamp; the locking protrusion of the locking extension providing for an increased clamping force and increased frictional engagement with first pole, more securely fixing the first pole relative to the clamp (Figures 12-13).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp disclosed by Ho Cheng Garden Tools wherein the body of the clamp comprises an integrally-formed locking extension with a locking protrusion formed at an end thereof extending from each locking opening, as taught by Hsu, in order to provide for an increased clamping force and increased frictional engagement with the first pole, more securely fixing the first pole relative to the clamp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/24/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619